DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over (US’003 cited by applicant).

With respect to claim 1 (as well as analogous claim 9), the reference discloses an aggregate maximum reservoir contact (MRC) well (22) for extracting hydrocarbons from one or multiple subsurface formations (figure 1), the aggregate MRC well comprising: a plurality of maximum reservoir contact (MRC) wells (24, 26, 28); a plurality of independently operated flow completion units (20, 36) installed in each of the plurality of MRC wells (figure 1; paragraphs 20-22, 26, 36, 41); a plurality of pressure regimes (via sensors 46) corresponding to the plurality of MRC laterals (paragraphs 20-22, 26, 32, 33, 36, 41); and a single production string (30) connecting each of the plurality of MRC wells (figure 1).  However, the reference may not use the term “regime” as called for in the claim. The reference does however teach the functions of sensors 46 with respect to downhole completion (Examples of the updated transient data include changes in pressures, fluid compositions (e.g. increasing GOR, water cut, and/or other fluid compositional changes) and changes in flow control valve positions, i.e. settings, that are monitored via downhole sensors of sensor system 46. The downhole sensors may include sensors which are part of the flow control valves and sensors, e.g. pressure and temperature sensors, which are located separately in the various well zones and/or other well locations). [0022]  Such example satisfies the “pressure regimes” as claimed, or is considered an obvious expedient given the teachings/functions of the sensors and data collected by the US’003 reference.

With respect to claims 2 and 10, the reference teaches further comprising: means for determining productivity index of each of the plurality of MRC wells. See especially paragraphs 19-47 and figures 1-8.

With respect to claims 3 and 11, the reference teaches wherein the means comprises one or more pressure sensors installed at each of the plurality of MRC wells. See especially paragraphs 19-47 and figures 1-8.

With respect to claims 5 and 13, the reference teaches further comprising: means for determining flow rate or production rate of each of the MRC wells. See especially paragraphs 19-47 and figures 1-8.

With respect to claims 6 and 14, the reference teaches wherein the means comprises one or more flow rate sensors installed at each of the plurality of MRC wells. See especially paragraphs 19-47 and figures 1-8.

With respect to claims 8 and 16, the reference teaches wherein the aggregate MRC well comprises a multilateral configuration comprising two or more laterals, each lateral well comprising a plurality of MRC wells. See especially paragraphs 19-47 and figures 1-8.


.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’003 alone, or in the alternative, in view of Qahtani et al. (2009 NPL cited by applicant).

With respect to claims 4 and 12, the US’003 reference fails to explicitly teach wherein the means further comprises one or more chemical tracers installed at each of the plurality of MRC wells as called for by the claims. However, the use of chemical tracers are well-known in the art and would be considered to one ordinary skilled in the well completion art.

With respect to claims 7 and 15, the US’003 reference fails to explicitly teach wherein the aggregate MRC well has a contact of about 10 kilometers (6.21 miles) or more. The length of reservoir contact varies according to the needs of the user, and would be considered obvious to one of ordinary skill in the art to provide a system (and associated method) that includes a contact of such distance in order to produce hydrocarbons from the formation. Additionally, Qahtani et al. teaches a system/method for advanced completion technologies to maximize recovery and teaches these features on pages 1-4. 
Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. Applicant argues that the US’003 “does not disclose or suggest "a plurality of pressure regimes corresponding to the plurality of MRC wells; and a single production string connecting the plurality of pressure regimes in each of the plurality of MRC wells," as recited in amended claim 1” or analogous claim 9. The examiner disagrees. The US’003 reference does however teach the functions of sensors 46 with respect to downhole completion (Examples of the updated transient data include changes in pressures, fluid compositions (e.g. increasing GOR, water cut, and/or other fluid compositional changes) and changes in flow control valve positions, i.e. settings, that are monitored via downhole sensors of sensor system 46. The downhole sensors may include sensors which are part of the flow control valves and sensors, e.g. pressure and temperature sensors, which are located separately in the various well zones and/or other well locations). [0022]  Further background of such features can be found in [0014-0015] ([0014] The modules may be designed to process the collected data in a manner which facilitates adjustment of the optimum flow control valve settings in the network of flow control valves. By way of example, the flow control valve settings are adjusted to improve a desired objective function, e.g. maximization of oil and/or minimization of water and gas production, of the multizone well while applying constraints at the multilateral/multizone level, e.g. constraints regarding draw down, bubble point, flow balance, and flow rate restriction.
[0015] By way of example, the system and methodology may be used for setting the flow areas of flow control valves to achieve optimal zonal allocation of the production rate on the basis of downhole sensor data. The system and methodology enable improved feedback and optimization of the desired objective function as compared to previous model-less data driven techniques which relied on trending of gauge data to provide a short response time feedback to the flow control valves as part of a production monitoring setup). Such a system is a pressure regime that improves upon “gauge data” reliance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0102446 teaches a method for optimizing maximum reservoir contact wells. For each lateral of a multi-lateral well and using input data for the lateral, a lateral flowrate is determined for each opening position for different combinations of internal control valve (ICV) sizes and target flowing bottomhole pressures. Using a numerical model, an estimated total flowrate is determined for each lateral based on the lateral's flowrate. Options are provided for presentation to a user in a user interface for changing ICV settings of the multi-lateral well. Each option includes a predicted added value to production of the multi-lateral well. The predicted added value includes one or more of an individual lateral production contribution, an enhanced sweep efficiency for one or more laterals, or a water rate reduction. A selection by the user of an option is received. The option is implemented during production of the multi-lateral well. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        4/27/2022